285 F.2d 120
Gertrude L. BRAWNER, Appellant,v.PEARL ASSURANCE COMPANY, Limited, Appellee.
No. 16853.
United States Court of Appeals Ninth Circuit.
Dec. 6, 1960, Rehearing Denied Jan. 12, 1961.

William H. Brawner and Ernest W. Pitney, Los Angeles, Cal., for appellant.
Angus Cl McBain, McBain & Morgan, Los Angeles, Cal., for appellee.
Before BARNES, HAMLIN and JERTBERG, Circuit Judges.
PER CURIAM.


1
The sole question on this appeal is whether appellant is entitled to interest on a judgment based upon a loss claimed to fall within appellee's fire insurance policy.  There was dispute as to the value of the property insured.  The trial court, passing upon conflicting evidence, awarded appellant $7,500.  This was a claim 'uncertain as to amount due' until the court's decision was made.  No interest was due her until the uncertain amount was determined.  Appellee was also liable in the undisputed sum of $150 for loss of rental of the premises destroyed by fire.  This figure was certain in amount at all times, and undisputed after proof of loss was made.  Appellant is entitled to interest at the legal rate of $150 from April 5, 1957 (sixty days after filing proof of loss), until payment.  As so modified, the judgment is affirmed.  Each side is to bear its costs on appeal.